        Case 1:21-cv-00170-WJ-KRS Document 2 Filed 03/01/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


FIDAL ABDELJAWAD,

       Petitioner,

v.                                                                 No. 21-cv-0170 WJ-KRS
                                                                   No. 15-cr-3394 WJ-KRS

UNITED STATES OF AMERICA,

       Respondent.

                                    ORDER TO ANSWER

       THIS MATTER is before the Court on Petitioner Fidal Abdeljawad’s counseled Motion

to Vacate Conviction and Sentence Under 28 U.S.C. § 2255 (CV Doc. 1; CR Doc. 187) (Motion).

The Court reviewed the counseled Motion and determined it is not subject to summary dismissal

under Habeas Corpus Rule 4.

       Accordingly, it is ORDERED that Petitioner’s counsel shall serve copies of this Order and

the Motion (CV Doc. 1; CR Doc. 187) on the United States.

       It is FURTHER ORDERED that the United States shall FILE a response to the Motion

(CV Doc. 1; CR Doc. 187) within thirty (30) days of entry of this Order.




                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE
